TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED AUGUST 19, 2021



                                    NO. 03-21-00050-CV


                                The State of Texas, Appellant

                                               v.

                                      R. B. R., Appellee




       APPEAL FROM THE 390TH DISTRICT COURT OF TRAVIS COUNTY
             BEFORE JUSTICES GOODWIN, BAKER, AND SMITH
     DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE SMITH




This is an appeal from the judgment signed by the trial court on January 5, 2021. The parties

have filed a motion to dismiss the appeal, and having considered the motion, the Court agrees

that the motion should be granted. Therefore, the Court grants the motion and dismisses the

appeal. The appellant shall pay all costs relating to this appeal, both in this Court and in the

court below.